Order modified so as to provide that defendant be directed to produce all his books, records, papers and registers containing entries relating to the cases in which plaintiff rendered services as specified in his bill of particulars, and limiting the examination of said books and papers to such transactions. As to defendant’s book showing the money transactions between plaintiff and defendant, plaintiff is not entitled to an examination before trial as such book relates to the counterclaim, the burden of proof as to which is upon defendant. As so modified, the order is affirmed, without costs. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur. Settle order on notice.